      Case 4:19-cv-04186 Document 1-1 Filed on 10/25/19 in TXSD Page 1 of 7
                                                                                                         8/2812019 3:14 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 36360755
                                                                                                            By: Marcella Hill
                                                                                                  Filed: 8/28/2019 3:14 PM

                                        CAUSE NO.

CARL DOBBINS                                                     IN THE DISTRICT COURT OF
     Plainttff,


VS.                                                                  HARRIS COUNTY, TEXAS

UNITED FINANCIAL CASUALTY
COMPANY

         Defendant.                                                        JUDICIAL DISTRICT

        PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

         Plaintiff CARL DOBBINS ("Plaintiff") files this Original Petition and Request for

Disclosure, complaining of Defendant UNITED FINANCIAL CASUALTY COMPANY

("Defendant") and in support of the same would respectfully shows the following:

                                                          I.

                                     DISCOVERY CONTROL PLAN

         1.1      Plaintiff intends that discovery be conducted under Level 2 pursuant to Rule 190.3

of the TEXAS RULES OF CIVIL PROCEDURE and affirmatively pleads that she seeks monetary relief

over $200,000.00 but not more than $1,000,000.00 at this time. Plaintiff reserves the right to

amend this damage calculation as discovery progresses. Plaintiff makes this damage calculation at

this time pursuant to Rule 47 of the TEXAS RULES OF CIVIL PROCEDURE.



                                                   PARTIES

         2.1      Plaintiff CARL DOBBINS is an individual who resides in Texas.

        2.2       Defendant UNITED FINANCIAL CASUALTY COMPANY (hereinafter "UNITED

FINANCIAL") is an insurance company doing business in the State of Texas. Defendant may be


Plaintiffs Original Petition and Request for Disclosure                                             Yegd




                                                EXHIBIT "A"
     Case 4:19-cv-04186 Document 1-1 Filed on 10/25/19 in TXSD Page 2 of 7




served with citation by serving its registered agent for service, CT Corporation System, 1999

Bryan Street, Suite 900, Dallas, Texas 75201.



                                         MISNOMER/ALTER EGO

         3.1      In the event any parties are misnamed or are not included herein, it is Plaintiff's

contention that such was a "misidentification", "misnomer" and/or such parties are/were "alter

egos" of parties named herein. Alternatively, Plaintiff contends that such "corporate veils" should

be pierced to hold such parties properly included in the interest of justice.

                                                           IV.

                                         JURISDICTION 8h VENUE

         4.1      The subject matter in controversy is within the jurisdictional limits of this Court.

         4.2      Venue of this lawsuit is proper in Harris County, Texas pursuant to TEX. Cry. PRAC.

& REM. CODE § 15.002(a)(1) because all or a substantial part of the events or omissions giving rise

to this cause of action occurred in Harris County, Texas.

                                                           V.

                                                      FACTS
Under! wink' Accident

         5.1      On or about April 7, 2018, Plaintiff Carl Dobbins was traveling on Peirce St. headed

toward the Brazos St. intersection in downtown Houston, Harris County, Texas. Plaintiff was

driving his Black Honda in the right lane of the 400 block of Peirce St. roadway. At the same time,

the White Audi and/or vehicle driven by Jordan Cromie, was traveling north bound on the 2000

block of Brazos St. approaching the Peirce St. intersection. Plaintiff was traveling through a steady

green light when Jordan Cromie disregarded her red light and collided with the vehicle driven by


Plaintiff's Original Petition and Request for Disclosure                                          Page 2
     Case 4:19-cv-04186 Document 1-1 Filed on 10/25/19 in TXSD Page 3 of 7




Plaintiff Jordan Cromie was found to be at-fault for the accident. As a result of the collision,

Plaintiff sustained severe bodily injuries.

Subject Insurance Policy

         5,.2     At all relevant times, Plaintiff was insured under an automobile insurance policy

with Defendant UNITED FINANCIAL CASUALTY COMPANY, Policy No. 06250026-4 (through

Progressive), which insured Plaintiff in the event he was damaged or injured by the negligence of

an uninsured or underinsured motorist. Plaintiff has complied with all the terms and conditions of

the policy prior to bringing this action. This lawsuit is maintained against said Defendant, and

Plaintiff will enter into evidence at the time of trial of this matter a copy of said policy, unless the

original of the same is produced by the Defendant at said trial. In this regard, Plaintiff will show

that Clarence Bell was in fact an uninsured or underinsured motorist as defined by the law and the

policy in question.

                                                           VI.

                                            CAUSES OF ACTION

Underlying Liability

         6.1      While reserving the right to amend this Petition to allege additional conduct and

omissions, the underinsured driver Jordan Cromie was negligent for the following reasons:

                  a.       failing to maintain a proper lookout;

                  b.       failing to maintain proper control of the vehicle;

                  c.       failing to maintain a safe distance between vehicles;

                  d.       failing to adequately and timely apply the brakes;

                  e.       failing to take evasive action to avoid the collision;



Plaintiff's Original Petition and Request for Disclosure                                         Page 3
     Case 4:19-cv-04186 Document 1-1 Filed on 10/25/19 in TXSD Page 4 of 7




                  f.       driving the vehicle at a rate of speed other than that which an ordinarily
                           prudent person would have done under the same or similar circumstances;
                           and

                  g.       other acts or omissions deemed negligent.

         6.2      Each and all of the above and foregoing acts, both of omission and commission,

singularly or in combination with others, constituted negligence which proximately caused the

occurrence made the basis of this suit, and Plaintiff's injuries and damages pled herein.

         6.3      Plaintiff did not cause or contribute to the occurrence in question, but rather the

negligence of Jordan Cromie was the sole proximate cause of the accident.

Breach of Contract

         6.4      This suit is brought pursuant to Texas contract law seeking damages from

Defendant for committing various material breaches of the UfM/UM insurance policy.                 For

clarification, there are no extra-contractual claims being advanced at this time, as Plaintiff

is merely seeking payment of the underinsured benefits to which Plaintiff is entitled.

Defendant State Farm failed to pay, or offer to pay, amounts due under the terms of the UIM/UM

policy despite ample evidence and documentation establishing that Plaintiff was, and is, entitled

to receive Ull/I/UM benefits under the policy of insurance issued by Defendant UNITED

FINANCIAL CASUALTY COMPANY.

         6.5      During the policy term of said policy, Plaintiff sustained covered losses in the form

of personal injuries and damages. Plaintiff promptly and properly reported the same to Defendant

and/or its employees, agents and representatives pursuant to the terms of the insurance policy.

Defendant was aware of the damages inflicted upon Plaintiff but refused to compensate Plaintiff

under the terms of the policy, despite the proper and timely demands being submitted by Plaintiff

and Plaintiff's counsel.
Plaintiff's Original Petition and Request for Disclosure                                         Page 4
     Case 4:19-cv-04186 Document 1-1 Filed on 10/25/19 in TXSD Page 5 of 7




         6.6      Despite the fact that all conditions precedent to Plaintiff's recovery have been

performed or have occurred, Defendant has failed and refused to pay Plaintiff a just amount in

accordance with the contractual obligations, agreements, and representations. hi fact, after such

refusals to pay and investigate, Plaintiff was forced to file suit to seek the policy benefits to which

he is entitled. Plaintiff seeks the payment of the policy limits for the underinsured motorist claim.

                                                           VII.

                                                   DAMAGES

         7.1      Defendant is liable to Plaintiff for all remedies allowed at law, general and special,

both sustained in the past and, in all probability, to be suffered in the future, including but not

limited to the following:

                  a.       Medical, hospital, and pharmaceutical charges and expenses in the past;

                  b.       Medical, hospital, and pharmaceutical charges and expenses that, in
                           reasonable medical probability, will be incurred in the future;

                  c.       Pain and suffering in the past;

                  d.       Pain and suffering that, in reasonable probability, will be suffered in the
                           future;

                  e.       Mental anguish suffered in the past;

                  f.       Mental anguish that, in reasonable probability, will be suffered in the
                           future;

                  g.       Disability and impairment in the past;

                  h.       Disability and impairment that, in reasonable probability, will occur in the
                           future;

                  i.       Disfigurement in the past;

                  j.       Disfigurement that, in reasonable probability, will occur in the future; and

                  k.       All other damages to which Plaintiff is legally entitled.

Plaintiff's Original Petition and Request for Disclosure                                             Page 5
     Case 4:19-cv-04186 Document 1-1 Filed on 10/25/19 in TXSD Page 6 of 7




         7.2      Plaintiff seeks the payment of the policy limits for the underinsured motorist claim.

All of the conditions precedent to bringing this suit under the policy and to Defendant State Farm's

liability to Plaintiff under the policy for the claims alleged have been performed or have occurred.

Defendant has breached the contract of insurance.

                                                           VIII.

                                      REQUEST FOR DISCLOSURE

         8.1      Under Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant

disclose, within 50 days of the service of this request, the information or material described in Rule

194.2.

                                                           IX.

                                                  JURY TRIAL

         9.1      Plaintiff hereby requests a trial by jury on all claims.

                                                     PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendant be cited to

appear and answer herein, and that upon a final hearing hereof, this Honorable Court grants

Plaintiff such relief as to which he may show himself entitled, either at law or in equity, either

general or special, for actual damages (benefits due under the UTWUM policy), costs of suit, and

prejudgment and post judgment interest, if allowed by law, and including judgment for additional

damages and punitive damages under the facts set forth in this or any amended pleading.




Plaintiff's Original Petition and Request for Disclosure                                        Page 6
    Case 4:19-cv-04186 Document 1-1 Filed on 10/25/19 in TXSD Page 7 of 7




                                                           Respectfully submitted,

                                                           ABRAHAM, WATKINS, NICHOLS,
                                                            SORRELS, AGOSTO & AZIZ


                                                           By: /s/    Angelina Wike
                                                                 Brant J. Stogner
                                                                 Texas Bar No.: 24038389
                                                                 bstogner@awtxlaw.corn
                                                                 Angelina Wike
                                                                 Texas Bar No.: 24091852
                                                                 awike@awtxlaw.corn
                                                                 800 Commerce Street
                                                                 Houston, Texas 77002
                                                                 Telephone: (713) 222-7211
                                                                 Facsimile: (713) 225-0827

                                                           ATTORNEYS FOR PLAINTIFF
                                                           CARL DOBBINS




Plaintiff's Original Petition and Request for Disclosure                                     Page 7
